Citation Nr: 9911788	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right little finger.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran service on active duty from May 1955 to May 1957 
with service in the U.S. Marine Corps from January 1952 to 
May 1955 and the U.S. Army Reserves from January 1976 to 
January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in August 1996 and October 1997 and remanded for 
additional development and adjudication.  The veteran now 
lives under the jurisdiction of the Winston-Salem, North 
Carolina RO.  

A decision of the Board in October 1997 denied service 
connection for a back disability and the residuals of an 
infection of the right great toe.  Service connection was 
granted for bilateral hearing loss.

In a November 1998 rating decision the RO denied service 
connection for residuals of a left little finger fracture and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a back 
disability.  The RO also noted that the veteran did not 
indicate that he was pursuing a claim for service connection 
for a dental condition beyond that which was covered in the 
dental rating already of record and that in the absence of a 
specific claim for benefits beyond that grant, this portion 
of the appeal was seen as settled and not the proper subject 
of further appellate consideration.  As the veteran has not 
indicated that he is pursuing any additional benefits, this 
issue is considered to have been favorably resolved by prior 
action and no longer before the Board on appeal.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its October 1997 remand 
has not been performed.  In Stegall v. West, 


11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) concluded 
that the Board had erred when it considered a claim when the 
RO had not conformed to the dictates of the earlier Board 
remand.

Pursuant to an August 1996 Board remand VA examinations were 
performed in September 1996.  The examinations were deemed 
insufficient by the Board in October 1997 on the basis that 
the examiners only reported findings involving the left 
little finger and that there was no current clinical evidence 
reported with respect to the headache disorder.

A subsequent orthopedic examination was conducted in October 
1998 and again the examiner failed to address any conditions 
other than the left little finger and did not provide any 
current clinical findings with respect to the right little 
finger.  The Board finds that the veteran's claimed right 
little finger disability must be specifically identified and 
that an examination be conducted so that, to the extent 
possible, a definitive diagnosis may be made.  The 1998 
neurological examination is also inadequate.  Significantly, 
the examiner failed to provide specific discussion regarding 
any head injury sustained in service.  The examiner also did 
not determine whether or not there was any possible 
relationship between the veteran's headaches and complaints 
and treatment in service, as requested by the Board in the 
October 1997 remand.

The veteran's claims for service connection for a right 
little finger disability and headaches must be remanded for 
compliance with the terms of the Board's October 1997 remand. 

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. 


Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, to ensure that VA has met its duty to 
assist the appellant in developing all facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:

Accordingly this case is REMANDED for the following 
development:

1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
veteran for a right little finger 
disability or headaches since service.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made 
part of the claims folder.  Copies of 
complete records should be associated 
with the claims file. 

2.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature and extent of any right little 
finger disability.  All indicated tests 
and studies, including X-rays, should be 
conducted and all findings reported in 
detail.  The examiner should obtain a 
detailed history of the veteran's 
complaints regarding any right little 
finger fracture injury in service and the 
treatment thereafter.  The examiner must 
provide a specific opinion as to whether 
the veteran currently has a right little 
finger disability and provide an opinion, 
based upon a review of the current 
clinical findings and the evidence in the 
claims file, as to the medical 
probability that any current right little 
finger disability is related to fracture 
residuals sustained in service.  The 
claims folder, and a copy of this remand, 
must be made 


available to the examiner, the review of 
which should be acknowledged in the 
examination report.

3.  The veteran should be scheduled for a 
neurological examination to determine the 
nature and extent of any headache 
disability.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The examiner should obtain a detailed 
history regarding any head injury during 
service and the treatment thereafter.  On 
the basis of current examination findings 
and the evidence in the file, the 
examiner should express an opinion as to 
the medical probability that a current 
headache disability, if present, is 
related to complaints and treatment in 
service.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner, the review of which should 
be acknowledged in the examination 
report.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of 


Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


